Title: From James Madison to Albert Gallatin, 12 September 1801
From: Madison, James
To: Gallatin, Albert


Dear Sir
Sepr. 12. 1801
I am just informed by a friend of Dr. Barraud of the Hospital at Norfolk that some arrangement communicated thro’ the Collector of that port, threatens him with the loss of his office; Having been very favorably impressed with the merits of this gentleman by strong representations from Bishop Madison & Judge Tucker, I hope to be excused for saying that I believe him to be a man of very respectable talents, of great private & official worth, and without any political tincture that ought to operate against him. The two gentlemen above named take such an interest in behalf of Docr. Barraud, that I am persuaded no doubt can exist of his title to be continued in his station, unless there be reasons for substituting another unknown to me. I understand that the Docr. is desirous of retaining the care of the Hospital, and will favor, even by some pecuniary self-denials if required, any views of œconomy that may mingle themselves with the new arrangements proposed.
Not knowing particularly what those may be I cannot pretend to judge of them, if they were less alien to the department of State. All that I mean is, in compliance with the wishes of those whom I respect & confide in, to bear the testimony due to a man of merit, and to furnish those who have to decide with such information as may enable them the better to compare the pretensions of competitors. I communicated formerly a letter from Bishop Madison on the subject of Docr. Barraud, to the President and have just forwarded to him one lately recd. from Judge Tucker. Most sincer[e]ly & respectfully I am Dr. Sir Yours
James Madison
 

   RC (NHi: Gallatin Papers). Docketed by Gallatin.


   On 15 Sept. Barraud sent Gallatin a counterproposal for continuing in office and cutting expenses (Barraud to Gallatin, 15 Sept. 1801, reproduced in Papers of Gallatin [microfilm ed.], reel 5).


   See Right Reverend James Madison to JM, 11 Apr. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:88–89).


   Jefferson forwarded Tucker’s 5 Sept. letter to JM to Robert Smith, commenting, “I can only add that Dr. Barraud is a man very much respected.” The efforts of Barraud’s friends on his behalf proved effective. George Balfour remained briefly in the post to which he had been assigned, then Barraud replaced him and retained the position of surgeon of the marine hospital until his death in 1830 (Jefferson to Robert Smith, 11 Sept. 1801 [DLC: Jefferson Papers]; Richard C. Holcomb, A Century with the Norfolk Naval Hospital, 1830–1930 [Portsmouth, Va., 1930], p. 111; Norfolk and Portsmouth Herald, 3 Dec. 1830).

